Citation Nr: 0424196	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-24 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic respiratory 
disease, including a claim based on undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active duty for training (ACDUTRA) and from 
October 1979 to March 1980.  He had active service from 
September 1990 to October 1991, to include service in 
Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating action by the 
Montgomery, Alabama RO that denied service connection for 
obstructive lung disease, including a claim based on 
undiagnosed illness.  In August 2001 the veteran appeared and 
gave testimony at a hearing at the RO before the undersigned.  
A transcript of this hearing is of record.  The Board 
remanded this case to the RO in November 2001 and again in 
August 2003.  The case is now again before the Board for 
further appellate consideration.  

The veteran also perfected appeals with regard to claims for 
service connection for a right shoulder disability, and a 
skin rash.  The RO subsequently granted service connection 
for right shoulder pain and dermatitis.  These actions are 
deemed to be a full grant of the benefit sought with regard 
to those appeals.


FINDINGS OF FACT

1.  The veteran was deployed in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The evidence does not show objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by shortness of breath.  The 
veteran's complaints of shortness of breath are attributed to 
obesity.

3.  A current respiratory disability has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The veteran is a Persian Gulf veteran. 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2003).

2.  The veteran does not have a chronic respiratory disorder, 
including an undiagnosed illness incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306, 3.310, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) found 
that a VCAA notice letter consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in July 2002 the RO informed the veteran of 
the provisions of the VCAA and its relevance to his current 
claim.  That letter, in conjunction with the June 1999 
statement of the case informed the veteran of the evidence 
needed to substantiate his claims, and of who was responsible 
for obtaining what evidence.  The VCAA notice letter told the 
veteran of his responsibility for submitting evidence, and 
thereby put him on notice to submit all such evidence in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was a remand so that the notice 
could be provided.  The veteran essentially received that 
remedy when the RO provided notice in June 2002.  VA has 
thereby met its obligation to notify the appellant of the 
evidence needed to substantiate his claims and of what 
evidence he was responsible for obtaining. See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

It does not appear from a review of the record that, after 
two earlier Board remands, any clinical evidence relevant to 
the veteran's current appeal is available, but not yet 
associated with the claims folder.  The veteran, in fact, 
reported after the July 2002 letter, that he had no 
additional evidence to submit.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability due to service and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran has received VA examinations in regard to his 
claim for service connection for a respiratory disorder, 
including a claim based on undiagnosed illness.  The examiner 
had access to all the relevant evidence of record and he also 
provided medical opinions regarding the medical questions 
pertinent to the veteran's claim.  


                                                 I.  Factual 
Basis

The veteran's service medical records from his period of 
ACDUTRA and from his period of active service contain no 
findings, complaints, or diagnosis of any respiratory 
disability.  On the veteran's July 1991 examination prior to 
his discharge from active duty, his lungs were evaluated as 
normal.  

During a May 1994 VA Persian Gulf examination, the veteran 
stated that his girl friend had told him that he sometimes 
became short of breath at night.  A chest X-ray was reported 
to be normal.  Pulmonary function tests were interpreted to 
indicate mild obstructive disease and it was indicated that 
restrictive disease could not be excluded.  The examiner 
noted that the veteran displayed very poor effort on the 
pulmonary function examination.  

In March 1995 the veteran was seen by VA for follow-up of his 
breathing complaints.  Evaluation revealed clear lungs.  The 
assessment was mild chronic obstructive pulmonary disease.  

On VA examination in September 1995, the veteran reported 
occasional chest discomfort, as well as intermittent cough 
and sputum production.  Pulmonary function testing revealed 
mild obstructive disease.  A chest X-ray was normal.  

During a VA examination in January 1997, the veteran said 
that he began to notice some shortness of breath upon his 
return from Southwest Asia.  He said that a pulmonary 
function test had been performed and he was told that he had 
obstructive lung disease.  The veteran said that he could run 
50 yards and climb two flights of stairs.  He could play 
basketball without respiratory problems, but had an 
occasional cough.  It was reported that he complained of 
shortness of breath on exertion.  Respiratory system 
evaluation revealed no cough or expectoration.  Excursion of 
the diaphragm was full and symmetrical.  The lungs were clear 
to auscultation.  Pulmonary function testing revealed mild 
restrictive disease.  The diagnoses included possible Persian 
Gulf syndrome with restrictive lung disease.  

At an August 2001 hearing at the RO before the undersigned 
the veteran said that VA had diagnosed him as having chronic 
obstructive pulmonary disease following a pulmonary function 
tests.  He said that he was exposed to smoke from oil well 
fires for two days and also smoke from frequent duty burning 
trash.  He said that he was not provided a mask for 
protection.  He added that he had never smoked.  

During a VA examination conducted in September 2002 the 
veteran said that he was somewhat out of breath after 
climbing a flight of stairs, although he could walk normally 
without any problem.  He said that he had a cough once a week 
that had no known trigger.  The veteran did not take any 
medication for this problem and said that other people 
noticed his "loud breathing" rather than himself.  
Orthopenea, proximal nocturnal dyspnea, and nocturnal 
shortness of breath were denied.  There were no seasonal 
variations to his respiratory problem.  On evaluation the 
veteran's lungs were clear to auscultation and percussion.  

The examiner reviewed the diagnostic data and noted that a 
pulmonary function study had been performed in 1994 that had 
been interpreted as showing mild obstructive defects, but the 
veteran's effort on that occasion was noted to be very poor, 
and poor effort was also noted on flow loop treating 
conducted at that time.  The examiner noted that a 1997 
pulmonary function test had been interpreted as suggesting 
mild restrictive defects was said to also involve inadequate 
effort.  

In October 2002 the veteran underwent a further pulmonary 
function test, but his effort on that occasion was also noted 
to be poor.  A repeat test the following day showed better 
effort, and revealed no obstructive effort, although a mild 
restrictive defect was suggested by lung volume.  A high 
resolution CAT scan was then done that was interpreted as 
normal.  There was no evidence of interstitial lung disease 
or other reasons for restrictive lung disease revealed on 
that study.  The examiner concluded that the veteran did not 
have any obstructive defect.  The doctor opined that the 
restrictive defect was possibly due to the veteran's weight 
of 258 pounds.  

In an addendum to the examination, the examiner wrote that 
there was no obstructive defect, and that studies showed no 
restrictive defect due to interstitial lung disease.  
Therefore, it was concluded that no respiratory disease was 
found on the examination.  It was considered to be more 
likely that any respiratory symptoms were due to obesity.  
The information did not suggest any association with smoke 
inhalation or disease while on military service.  

II.	Legal Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection may be 
granted for a disease diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease had its onset during service. 38 C.F.R. § 
3.303(b) (2003).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Act " Title I of the "Veterans Benefits Improvements 
Act of 1994: Public Law 103-446. That statute added a new 
section 1117 to Title 38, United States Code, authorizing VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which become manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

To implement the Act, VA added 38 C.F.R. § 3.317. As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  Effective November 9, 2001, the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2006.  38 C.F.R. § 3.317 (2003). 

The revised regulation is as follows.

(a)(1) Except as provided by paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of Title 38 United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i). Become manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
compensable degree of 10 percent or more 
not later than December 31, 2006; and

(ii). By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs" in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and, other, non-medical indicators that 
are capable of independent verification. 
(3)	For purposes of this section 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6 months 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.

(b) for purposes of this of paragraph 
(a)(10 of this section, signs or symptoms 
which may be manifestations of 
undiagnosed illness include but are not 
limited to: (1)fatigue (2)signs or 
symptoms involving skin (3)headache 
(4)muscle pain (5)joint pain 
(6)neurologic signs or symptoms 
(7)neuropsychological signs or symptoms 
(8)signs or symptoms involving the 
respiratory system (upper or lower) 
(9)sleep disturbance (10)gastrointestinal 
signs or symptoms (11)cardiovascular 
signs or symptoms (12)abnormal weight 
loss (13)menstrual disorders

(c)	Compensation shall not be paid under 
this section: (1)if there is affirmative 
evidence that an undiagnosed illness was 
not incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or (2)if there is 
affirmative evidence that an undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
active duty in the Southwest Asia theater 
of operations during the Persian Gulf War 
and the onset of the illness; or (3)
	if there is affirmative evidence 
that the illness was the result of the 
veteran's own willful misconduct or the 
use of alcohol or drugs. (D)	For 
purposes of this section: (1)	the term 
"Persian Gulf veteran" mans a veteran who 
served on active military, naval, or air 
service in the Southwest Asia Theater of 
operations during the Persian Gulf War. 
(2)	The Southwest Asia Theater of 
operations includes Kuwait, Iraq, Saudi 
Arabia, Bahrain, Qutar, the United Arab 
Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, The Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.
38 C.F.R. § 3.317 (2003).

A grant of service connection ordinarily requires medical 
evidence of a current disability, medical, or in some cases 
lay, evidence of in-service incurrence of a disease or 
injury, and medical evidence of a nexus between the claimed 
in-service disease or injury and the current disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records show no findings, 
complaints, or diagnosis indicative of a respiratory 
disorder.  Pulmonary function studies conducted by the VA in 
1994 and 1997 seemed to show mild obstructive and restrictive 
defects, but these studies were compromised by poor effort on 
the part of the veteran.  While pulmonary function tests 
conducted in October 2002 showed findings suggestive of a 
mild restrictive defect, the VA physician who reviewed this 
study, as well as a subsequent CAT scan, concluded that the 
veteran did not have any respiratory pathology.  

With regard to the question of entitlement to service 
connection on a direct basis, there is no evidence of a 
respiratory disability in service.  Indeed, the veteran's 
testimony was to the effect that no respiratory symptoms were 
noted prior to 1994.  In the absence of a disease or injury 
in service, service connection is not warranted for a 
respiratory disability on a direct basis.  The evidence is 
also to the effect that the veteran does not have a diagnosed 
respiratory disability.  While earlier examiner suspected 
some such disability, the most recent examination was the 
most thorough, and involved a longitudinal revue of the 
evidence, including detailed test results.  That examiner 
ultimately found no respiratory disease.  The examiner 
attributed the veteran's respiratory restriction to obesity, 
which is not service connected and has not been claimed as a 
service connected disability.

The question remains as to whether the veteran has signs or 
symptoms of an undiagnosed illness.  The examiner who 
conducted the 2002 examination found only a possible 
restrictive defect.  However, as just noted, the examiner 
attributed the veteran's complaints of shortness of breath 
and any possible restrictive defect to obesity, rather than 
undiagnosed illness.  In view of the above, the Board 
concludes that the veteran does not currently have any 
respiratory pathology due to an undiagnosed illness.  
Therefore the weight of the evidence is against the veteran's 
claim for service connection for a chronic respiratory 
disorder, including due to undiagnosed illness, and the claim 
must be denied.  


ORDER

Entitlement to service connection for chronic respiratory 
disease, including a claim based on undiagnosed illness, is 
denied.  





                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



